Citation Nr: 1436618	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.   Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for laryngeal cancer as result of exposure to herbicides, to include right true vocal cord invasive squamous cell carcinoma and surgical residuals thereof.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, as secondary to laryngeal cancer.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran initially claimed service connection larynx cancer, as due to herbicide exposure, as well as service connection for voice box damage post-surgery.  In the August 2011 statement of case, the RO framed these claims as entitlement to service connection for right true vocal cord invasive squamous cell carcinoma as a result of exposure to herbicides and entitlement to service connection for surgical residuals of the vocal cord.  Based on the evidence of record, the Board has recharacterized the issue as stated on the preceding page.

Similarly, the Board has recharacterized the Veteran's service connection claims for COPD and emphysema more broadly to include any respiratory condition framed as one issue instead of two separate issues.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additional evidence subsequent to the most recent, August 2011, statement of the case has been received by VA.  Specifically, in September 2011, the Veteran submitted August 2011 private treatment records.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2013).  However, in light of the favorable decision below, for right true vocal cord invasive squamous cell carcinoma, and surgical residuals thereof, there is no need to remand this issue for the additional evidence to be considered.  Additionally, as the other issues on appeal must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the remaining claims are re-adjudicated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for PTSD is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issues of entitlement to a higher initial evaluation for PTSD, entitlement to service connection for a respiratory disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from June 1970 to March 1971, and he is presumed to have been exposed to herbicides during such service.

2.  Invasive squamous cell carcinoma of the right true vocal cord (larynx), and surgical residuals thereof, have been diagnosed.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the right true vocal cord (larynx), and surgical residuals thereof, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). In this decision, the Board grants service connection for right true vocal cord invasive squamous cell carcinoma and surgical residuals thereof.  This represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Also, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2013) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e) (2013).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

Significantly, diseases for which service connection is presumed includes respiratory cancers and, specifically, cancer of the larynx.  38 C.F.R. § 3.309(e). 

The Veteran's service personnel records indicate he served in the Republic of Vietnam from June 1970 to March 1971.  Private medical records demonstrate he was diagnosed with squamous cell carcinoma of the right true vocal cord in February 2008.  In February 2008 the Veteran underwent a direct microlaryngoscopy with biopsy.  The September 2010 VA nose, sinus, larynx and pharynx examination report noted a speech impairment of hoarseness.

Vocal cords are an element of the larynx.  Moreover, the September 2010 VA nose, sinus, larynx and pharynx examiner phrased the Veteran's condition as laryngeal cancer as part of the opinion.  Since the Veteran is presumed to have been exposed to herbicides during his confirmed Vietnam service, and he has been diagnosed to have one of the diseases for which service connection may be presumed due to such exposure, service connection is warranted on a presumptive basis.  38 C.F.R. § 3.309(e).

The Board acknowledges that the September 2010 VA nose, sinus, larynx and pharynx examiner provided an opinion that the Veteran's laryngeal cancer was directly related to the Veteran's smoking history and ethyl alcohol use.  However, the rationale cited for the medical opinion was medical literature which indicated that smoking and alcohol use were primary risk factors for the disease.  No clinical findings specific to the Veteran were noted, and the examiner did not address any etiological impact from the Veteran's presumed exposure to Agent Orange and his cancer.  As such, the negative opinion provided by the September 2010 VA examiner lacks probative value.  Additionally, the legal presumption applicable in this case is not impacted by the factors identified by the September 2010 VA examiner.  Moreover, a nexus opinion was unnecessary in this case as the presumptive criteria were satisfied.  Accordingly, as described above, service connection for right true vocal cord invasive squamous cell carcinoma, and surgical residuals thereof, is warranted on a presumptive basis.


ORDER

Entitlement to service connection for right true vocal cord invasive squamous cell carcinoma, and surgical residuals thereof, is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2013).

The September 2010 VA PTSD examination report, describes VA treatment records reviewed but not included in the claims file, specifically an August 4, 2010 VA treatment record cited by the VA examiner is not of record.  Associated with the claims file are VA treatment records from the Mann-Grandstaff VA Medical Center (VAMC) in Spokane, Washington, dated February 2010, June 2010, July 2010, September 2010 and October 2010, and from the VA Puget Sound Health Care System, dated June 2010 and July 2010.  Moreover, in the December 2010 notice of disagreement, the Veteran also stated he attends weekly counseling sessions, which are not of record.  Thus, on remand all relevant VA treatment records, from the Mann-Grandstaff VAMC and any associated outpatient clinics, (excluding the February 2010, June 2010, July 2010, September 2010 and October 2010 treatment records previously associated with the claims file) and the Puget Sound Health Care System and any associated outpatient clinics (excluding the June 2010 and July 2010 treatment records previously associated with the claims file) should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

The September 2010 VA PTSD examination reflected that the Veteran suffered from chronic depression secondary to PTSD and related social isolation, as well as PTSD.  However, the September 2010 VA examiner did not address if the disorders could be differentiated.  Thus, on remand the VA examiner must differentiate the nature or extent of the service-connected PTSD from any nonservice-connected psychiatric diagnoses.  However, the Board emphasizes that if it is not possible to distinguish the effects of the service-connected PTSD from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected generalized anxiety with depression, insomnia and dysthymic disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  Furthermore, the Board notes that several years have passed since the most recent VA PTSD examination was conducted.  To ensure that the record reflects the current nature and extent of the Veteran's service-connected PTSD, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The Board must remand the claim for service connection for a respiratory disability to include COPD and emphysema, as secondary to laryngeal cancer, for additional development.  The Veteran contends that he has respiratory problems as secondary to laryngeal cancer.  In light of the above grant of service connection for right true vocal cord invasive squamous cell carcinoma, and surgical residuals thereof, secondary service connection is now a valid theory of entitlement and should be re-adjudicated on this basis.  See 38 C.F.R. § 3.310 (2013).  

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Specifically, in the December 2010 notice of disagreement, the Veteran stated that he lost his last job because of his PTSD.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54. 
The Veteran has not been provided a VCAA notice letter for his TDIU claim and should be provided such upon remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's treatment records, since June 2009, from the Mann-Grandstaff VAMC and any associated outpatient clinics, (excluding the February 2010, June 2010, July 2010, September 2010 and October 2010 treatment records previously associated with the claims file) and the Puget Sound Health Care System and any associated outpatient clinics (excluding the June 2010 and July 2010 treatment records previously associated with the claims file), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD without regard to any non service-connected psychiatric disorders which are diagnosed.

If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made. 

A complete rationale for all opinions expressed must be provided. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the initial rating and service connection issues on appeal, and adjudicate entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


